NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the Federal Circuit
DIANE L. BEATREZ,
Petition.er,
V.
OFFICE OF SPECIAL COUNSEL,
Resp0ndent.
2010-3145
Petiti0n for review of the Merit Systerns Protection
Board in case n0. CB1215080015~T-1_
ON MOTION
Bef0re RADER, Chief Ju,dge.
0 R D E R
Diane Beatrez moves for a stay, pending review in
this court, of the Merit Systems Pr0tecti0n Board’s May
14, 2010 order requiring the United States Coast Guard
to suspend Beatrez without pay for ten days.
Up0n consideration thereof
IT Is 0RDERED THAT:

BEAT11Ez v. OSC 2
(1) The Office of Special Counsel (OSC) is directed to
respond to the motion no later than noon on Wednesday,
July 21, 2010.
(2) The court orders that the suspension of Beatrez be
stayed, pending this court's receipt of OSC's response and
the court's consideration of the papers submitted.
FOR THE COURT
/s/ J an Horba1y
JUL 1 9 2010
J an Horbaly
Date
Clerk
cc: Robert Bruce, Esq.
Jeanne E. Davidson, Esq.
s2O
FlLED
u.s. count oF APPEALs FOR
ms rem-:RA)_ clRculr
JUL 1 9 2010
1ANH0RBALv
cLERK